J-S08028-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.E.                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: D.D.                            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1516 WDA 2019

              Appeal from the Order Entered September 16, 2019
       In the Court of Common Pleas of Allegheny County Orphans’ Court
                       at No(s): CP-02-AP-0000094-2019


BEFORE: OLSON, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY McCAFFERY, J.:                            FILED MARCH 10, 2020

       D.D. (Father) appeals from the order entered1 in the Allegheny County

Court of Common Pleas Orphans’ Court granting the petition of the Allegheny

County Office of Children, Youth and Families              (OCYF) to terminate

involuntarily Father’s parental rights to his child, A.E. (Child), pursuant to

subsections 2511(a)(2), (5), (8), and (b) of the Adoption Act.2 After review,

we affirm.


____________________________________________


1 The subject order was dated September 13, 2019. However, we deem the
order entered, for purposes of appeal, on September 16, 2019, the date
notice pursuant to Pa.R.C.P. 236(b) was provided. See Pa.R.A.P. 108(b) (date
of entry of order shall be the day on which clerk makes notation in docket that
notice of entry of order has been given as required by Pa.R.Civ.P. 236(b)).

2 23 Pa.C.S. §§ 2101-2938. By same order, the Orphans’ Court also
involuntarily terminated the parental rights of Child’s mother, S.L.E. (Mother),
J-S08028-20


       Child was born in December of 2017 to Father and S.L.E. (Mother).3

Mother “has a lengthy history with OCYF, dating back to 2009;” her four older

children were in the care of relatives. Orphans’ Ct. Op., 11/8/19, at 1; N.T.

Termination H’rg, 9/13/19, at 60-61. “OCYF received a report of suspected

drug use by Mother at the birth of Child,” and Mother “admitted to smoking

marijuana throughout her pregnancy.” Orphans’ Ct. Op. at 2. However, “[n]o

action was taken, and Child was discharged from the hospital into the

parent[s’] care.” Id.

       On January 26, 2018, when Child was approximately six weeks old, she

presented to the Children’s Hospital of Pittsburgh with severe dehydration and

malnourishment. Dr. Jennifer Clarke, a child abuse pediatrician at the hospital

— who was qualified as an expert in child advocacy and child abuse at the

termination hearing — testified Child was “emaciated” and “had virtually no

subcutaneous fat, which was abnormal based upon her age.” Orphans’ Ct.

Op. at 3; N.T. at 9, 11. Child was hospitalized through February 6th. The

following day, OCYF obtained an emergency custody authorization and Child

____________________________________________


as well as an “Unknown Father,” pursuant to 23 Pa.C.S. § 2511(a)(2), (5),
(8), and (b).

3Child’s birth certificate did not list a father, but Mother identified Father, as
Child’s father, to an OCYF caseworker. See OCYF’s Petition for Involuntary
Termination of Parental Rights, 5/15/19, at 2. OCYF’s petition also sought,
and the Orphans’ Court granted, termination of an “Unknown Father’s”
parental rights.




                                           -2-
J-S08028-20


was placed in shelter care at a foster home. N.T. at 37. OCYF was ordered

to file a dependency petition. Dr. Clarke saw Child on February 9th (three

days after she was discharged) and opined Child “had gained a significant

amount of weight and had increased body fat.” Orphans’ Ct. Op. at 3; N.T. at

11. Nevertheless, Child was diagnosed with failure to thrive. Id.

        The Orphans’ Court summarized:4

        On February 14, 2018, Allegheny County Police charged Father
        with two counts of Aggravated Assault[,] based upon [the
        hospital’s reports that] Child’s condition was considered a near
        death/fatality event. A no-contact order was entered precluding
        [both parents] from having any physical contact with Child.

Orphans’ Ct. Op. at 3; see also N.T. at 38.

        “OCYF filed a Dependency Petition, but the hearing was continued a

number of times for various reasons.” Orphans’ Ct. Op. at 3. Meanwhile,

Child was placed with her current foster home in March of 2018. N.T. at 37.

        OCFY made referrals for in-home services on April 10th, 2018.
        Child was adjudicated dependent on June 1st, 2018, and the Court
        ordered Child to remain in her foster home. The no-contact order
        was lifted, and Father was granted visitation once a week
        [beginning in June of 2018.5] Father was ordered to attend
        Parenting classes, attend forensic evaluations, to cooperate with
        in-home services, and to attend to his legal issues.

           The parties appeared for a Permanency Hearing on September
        4th, 2018. [At this time, Child was eight months old.] Father was
        found to be in minimal compliance with the Permanency Plan as
____________________________________________


4 For ease of discussion, we have modified the Orphans’ Court references to
“the child” to comport with our appellation “Child.” We have also corrected
the opinion’s spelling of Dr. Clarke’s name.

5   N.T. at 16.

                                           -3-
J-S08028-20


     he had not attended visits consisten[tly], had not attended his
     forensic evaluation, had not participated in parenting classes, and
     was only minimally working with in-home services. The Court
     found that Father ha[d] made minimal progress towards
     alleviating the circumstances which brought Child into care, and
     visitation was reduced to every other week. Father was ordered
     to undergo a forensic evaluation, address his legal issues, and to
     attend parenting classes.

Orphans’ Ct. Op. at 3-4.

     In November of 2018, Father and Mother had twins, who apparently

were also placed in the care of OCYF. See N.T. at 18. Thereafter, the parents’

supervised visits included Child and the twins together. Id.

     The Orphans’ Court summarized:

        On February 7th, 2019, Father pled guilty to one count of
     Endangering the Welfare of a child as a result of the charges that
     originated when Child was admitted into Children’s Hospital . . . .
     He was sentenced to serve two years of probation.

        The parties appeared for a [second] Permanency Hearing on
     February 12th, 2019. Father was found to be minimally compliant
     with the service plan as he was not attending visitation
     consistently. The Court found that Father had made minimal
     progress toward alleviating the circumstances which caused Child
     to come into care. Father was ordered to attend a parenting
     program through TRAC [(Three Rivers Adoption Council)] and
     attend updated forensic evaluations with [court-appointed
     psychologist Neil Rosenblum, Ph.D.] The Court ordered in-home
     services to close and for Father to comply with the terms of his
     probation. . . .

Orphans’ Ct. Op. at 3-4 (paragraph break added).

     Dr.   Rosenblum       evaluated   Father   individually,   conducted   two

“interactional” evaluations by observing both parents and Child together, and




                                       -4-
J-S08028-20



further conducted “interactional” evaluations of Child with her foster parents.

N.T. at 63, 66, 67. Dr. Rosenblum later testified at the termination hearing:
      [Father] has a very concerning pattern of not being able to sustain
      relationships. [Additionally, Father gave “an account of his life,
      including educational accomplishments, that . . . were rather
      bizarre.”] He indicated that he was in medical school, nursing
      school, [and] a whole bunch of other things that . . . clearly
      seemed to be fabricated[.]

            [Father] doesn’t have . . . problems with emotional
      regulation. He tends to stay calm. But there’s just that lack of . . .
      validity in what he says. Even [M]other indicated that she
      sometimes has problems believing him and knowing whether he’s
      telling the truth[.]

                                   *    *    *

           [Dr. Rosenblum’s testing revealed that Father] basically was
      very content with his life. [Father] thinks that he’s charming,
      creative, gets along with people. He did indicate that he tends to
      worry over what he called stupid stuff. But that’s just a . . .
      pattern of — I don’t know if the right word is deceptiveness, but
      there’s a pattern of just not really paying attention to the truth
      and weaving somewhere between truth and fantasy a good deal
      of the time. It’s probably more of a personality disorder dimension
      than actual problem with like a mood disorder or depression or
      anxiety. It’s just sort of a pattern of fabricating and not being
      able to be consistent with what he says or consistent with job
      responsibilities or relationships with others.

Id. at 64-65. Dr. Rosenblum diagnosed Father with “an adjustment disorder,

mixed disturbance of emotions and conduct, unspecified trauma . . . and

antisocial and paranoid personality traits.” Id. at 65. Dr. Rosenblum opined

Father’s issues “point to somebody who is kind of drifting through life and not

. . . being able to really demonstrate the responsibility . . . required to care

for a child.” Id. at 66. Finally, Dr. Rosenblum testified that although Father



                                       -5-
J-S08028-20


was able to calm Child during the evaluation — as Child was crying and

“extremely upset” by being separated from her foster mother — “there really

was no meaningful attachment between” Child and either parent. Id. at 66-

67.

      On May 15, 2019, OCYF filed a petition to involuntary terminate both

Mother’s and Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(2),

(5), (8), and (b). The Orphans’ Court conducted a hearing on September 13,

2019; at this time, Child was approximately 21 months old. We note Child

was represented by an attorney, who argued in favor of termination.

      OCYF presented the testimony of Dr. Clarke, as well as TRAC caseworker

Sara Sisco, who oversaw Child’s placement in foster care and supervised the

parents’ visits with Child. Caseworker Sisco stated that TRAC’s policy requires

parents to confirm a visitation two hours in advance, but Child would be

transported to the office and both parents would fail to attend. N.T. at 17.

Thus, two months after visits began, the parents were required to arrive one

hour prior to visitation. See id. Over the course of 15 months, Father had

34 total scheduled visits with Child, but only attended 17. Id. at 21. Before

the twins joined, Father attended four visits with Child, during which he spent

some time interacting with Child, but a “majority of” the time checking his

phone and watch. Id. at 27-28. After the twins joined the visits, Father no

longer interacted with Child. Id. at 27. Father has not attended any of Child’s

medical appointments. Id. at 31. Finally, Caseworker Sisco stated Child was


                                     -6-
J-S08028-20


“thriving in her foster home,” she has a bond with and is “very, very connected

to her foster parents,” and the foster parents were meeting all of Child’s

medical needs and services. Id.

       OCYF caseworker Amber Saunders6 testified Father did not meet his

permanency plan goals: he failed to engage with any mental health services,

failed to remedy the conditions which brought Child into care, and was not

consistent with visitation and parenting classes. N.T. at 41-42. Caseworker

Saunders stated she gave both parents ample bus tickets to attend the visits,

but Father “often reported he didn’t have enough bus tickets, or there would

be . . . concerns with the weather and different things that [caused him to]

cancel.” Id. at 41, 46. Neither parent understood or took responsibility for

his/her role in Child coming into care, and “they do not feel that they were

responsible for her emaciated condition.” Id. at 55. Instead, the parents told

Caseworker Saunders “they had left [Child] in the care of a maternal uncle,”

and thus because “they were not actively caring for her, they don’t feel that

they were responsible.” Id. Caseworker Saunders testified that the parents

“still chose a caregiver and did not follow up her with her medical care.” Id.

She further testified:

       Father denied a need for mental health treatment. However, I
       became concerned in my interactions with him. He struggled with
       just understanding case planning. He oftentimes gives false
____________________________________________


6 Caseworker Saunders did not observe Father’s visitations with Child. N.T.
at 42.


                                           -7-
J-S08028-20


       information with no real apparent reason why. (Inaudible) seem
       to matter or affect the parenting ability with the child.

Id. at 53-54. Finally, we note the caseworker also stated Child was thriving

in her foster home and has “a noticeable bond” with her foster parents. Id.

at 42-43.

       Finally, Dr. Rosenblum testified as summarized above. We add he also

stated “there really was no meaningful attachment between” Child and either

parent, and termination would not cause any detrimental effect on Child. N.T.

at 67-68. Although Dr. Rosenblum’s report stated that Father “believes he

has a good bond with [Child] and that she doesn’t want to leave his arms,”

Dr. Rosenblum disagreed with Father’s assessment. Id. at 76. Instead, Dr.

Rosenblum testified that in both of his “interactional” evaluations, Child was

distressed, and “[i]t was worse the second time than the first.” Id. Child’s

“primary attachment and bond” is, “[w]ithout a doubt,” to her foster parents.

Id. at 68. Dr. Rosenblum added that Child “has no attachment to her twin

siblings.”    Id. at 74.      Finally, the psychologist testified neither parent

acknowledged or took responsibility for his/her role in Child going into care,

and instead, “[t]hey felt it was . . . other relatives who were responsible.”7

Id. at 76.




____________________________________________


7 OCYF also called therapist Ronald Schulz, who offered testimony with respect
to Mother only. N.T. at 4-7.


                                           -8-
J-S08028-20


       Mother and Father were each represented by counsel, and both testified.

Father stated he did interact with Child during visits, and he brought her a

book bag, toys, and a comic book. N.T. at 88. Father denied using his phone

to call or text anyone, but instead he played songs for Child. Id. at 89. When

asked why he missed visits, Father testified that due to work scheduling

conflicts, he had asked Caseworker Saunders to reschedule the visits in

“September”8 and furthermore, Caseworker Saunders did not give him enough

bus tickets. Id. at 89-90. Father also stated he could not start mental health

sessions at Mercy Behavioral because Caseworker Saunders did not, as he

requested, provide a necessary referral.9 Id. at 91. Finally, Father denied


____________________________________________


8Father did not explain whether this occurred in September 2018 or 2019,
nor whether his work schedule had interfered with visits at other times of the
year. See N.T. at 90.

9 Caseworker Saunders, meanwhile, denied Father told her he needed a
referral from OCYF to attend mental health treatment. N.T. at 47. She further
explained that, in any event, she contacted Mercy to inquire as to how Father
could attend:

       I can’t make a direct referral to Mercy. [Patients] go on their own.
       They complete an intake appointment, and they begin their
       therapy sessions. The release is signed so that I can communicate
       with the therapist once they are attending. [Father] didn’t begin
       attending.

                                       *       *   *

       . . . If [patients] do not go back [after the initial intake] and
       cooperate to get an ongoing therapist, there is nobody for me to
       call.

Id. at 48-49.

                                           -9-
J-S08028-20


that in-home services were meant for him, and instead, stated they were

intended solely for Mother. Id. at 92.

      By order dated September 13, 2019, and entered September 16th, the

Orphan’s Court involuntarily terminated Father’s parental rights pursuant to

23 Pa.C.S. § 2511(a)(2), (5), (8), and (b). On October 8, 2019, Father filed

a timely, counseled notice of appeal, as well as a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i).

      On appeal, Father raises the following issues for our review:

      I. Whether the [Orphans’] Court committed fatal error and/or
      abused its discretion in finding [OCYF] met [its] burden of proof
      and proved by clear and convincing evidence that the parental
      rights of [Father] should be terminated pursuant to 23
      Pa.C.S.[ ] § 2511 (a)(2), (a)(5), and (a)(8)?

      II. Whether the [Orphans’] Court erred and/or abused its
      discretion by finding that [OCYF] met [its] burden of proof and
      proved by clear and convincing evidence that terminating the
      parental rights of [Father] best meets the needs and welfare of
      the minor child pursuant to Pa.C.S.[ ] § 2511(b)?

Father’s Brief at 5.

      In his first issue, Father argues the Orphans’ Court erred in finding OCYF

met its burden of proving grounds for termination of his parental rights.

Father’s Brief at 11. He asserts the conditions that led to Child’s placement

can be remedied. Father acknowledges “[h]e did have difficulty sometimes

achieving his goals due to . . . conflict[s] in his work schedule and delayed

responses from” Caseworker Saunders, but he “did make progress.” Id. In




                                    - 10 -
J-S08028-20


support, Father avers he attended parenting training and maintained

employment so that he could provide financially for Child.

      We note the relevant standard of review:

      When reviewing an appeal from a decree terminating parental
      rights, we are limited to determining whether the decision of the
      trial court is supported by competent evidence. Absent an abuse
      of discretion, an error of law, or insufficient evidentiary support
      for the trial court’s decision, the decree must stand. . . . We must
      employ a broad, comprehensive review of the record in order to
      determine whether the trial court’s decision is supported by
      competent evidence.

In re B.L.W., 843 A.2d 380, 383 (Pa. Super. 2004) (en banc) (citations

omitted). “The trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.” In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.

Super. 2004) (citation omitted). “[I]f competent evidence supports the trial

court’s findings, we will affirm even if the record could also support the

opposite result.” In re Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super.

2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the

                                     - 11 -
J-S08028-20


      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (citation omitted).

      In the case sub judice, the trial court terminated Father’s parental rights

pursuant to 23 Pa.C.S. § 2511(a)(2), (5), (8), and (b). In order to affirm a

termination of parental rights, we need only agree with the trial court as to

any one subsection of Section 2511(a), as well as Section 2511(b). In re

B.L.W., 843 A.2d at 384. Here, we analyze the court’s termination decree

pursuant to subsections 2511(a)(2) and (b), which provide as follows:

          (a) General rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                   *     *      *

              (2) The repeated and continued incapacity, abuse,
          neglect or refusal of the parent has caused the child to be
          without essential parental care, control or subsistence
          necessary for his physical or mental well-being and the
          conditions and causes of the incapacity, abuse, neglect or
          refusal cannot or will not be remedied by the parent.

                                   *     *      *




                                       - 12 -
J-S08028-20


           (b) Other considerations.—The court in terminating the
      rights of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on the
      basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. . . . .

23 Pa.C.S. § 2511(a)(2), (b).

      In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa. Super. 2015)

(citation omitted).

      In finding grounds for termination of Father’s parental rights, the

Orphans’ Court considered further details of the testimony presented at the

hearing:

           Father’s goals were minimal and certainly reasonable. He was
      offered services to remedy the conditions which caused Child to
      come into care. He was court ordered to attend parenting, work
      with in-home services, undergo forensic evaluations, and attend
      visitation. For much of the case, his only requirements were that
      he attend parenting and visitation.



                                    - 13 -
J-S08028-20


     [Visitation did not begin] until June of 2018. These visits were
     weekly throughout the summer but ultimately reduced to bi-
     weekly in September of 2018. The parents were required to
     appear one hour prior to the start of the visit based upon their
     inconsistent attendance throughout the summer. Neither parent
     attended visitation consistently, often missing months of visits.
     Father did not attend any visits in October or November of 2018.
     He did attend one visit in December and both visits in January and
     February of 2019.       [TRAC Caseworker] Sisco reported that
     therapeutic visitation was instituted at the end of February of 2019
     in an effort to assist Father in his interactions with Child. The
     TRAC therapist canceled one visit in March of 2019, and Father
     attended one therapeutic visit on March 20th, 2019. Father did
     not attend any visitation in April and attended only one visit in
     May and one in June of 2019. As a result of missing these
     therapeutic sessions, Father was discharged from the therapeutic
     visitation program. The visits reverted back to regular visitation
     with a parenting component. Father attended both visits in July
     and one out of two in August of 2019. In total, Father attended
     17 out of 34 scheduled visits with Child. During the visits that
     Father actually attended, he struggled to develop a relationship
     with Child. [Caseworker] Sisco reported Child typically did not
     receive as much attention as her siblings[ ] and that Father often
     played on his phone.

     [Caseworker] Sisco reported that Father did not attend any of
     Child’s medical appointments. [OCYF Caseworker Saunders]
     reported that she notified Father of the dates and times of these
     appointments but that he failed to attend any.

           Dr. Rosenblum . . . conducted forensic evaluations of the
     family in July and October of 2018 and March and April of 2019.
     Father failed to attend his scheduled evaluation in July of 2018
     but did attend an interactional evaluation in October of 2018. Dr.
     Rosenblum noted that Father was able to successfully feed Child
     but struggled to engage her in any age appropriate activities other
     than cell phone videos. Father did demonstrate a positive attitude
     during the evaluation and what Dr. Rosenblum deemed to be “well
     intentioned” interactions with [Child].

           Father attended an individual and interactional forensic
     evaluation on April 1, 2019. During the interactional evaluation,
     Child struggled to separate from her foster mother. Father was
     able to soothe Child during his portion of the interactional

                                    - 14 -
J-S08028-20


      evaluation. Father gave Child his cell phone and [played] songs
      familiar to her. She was responsive to Father[,] although Dr.
      Rosenblum opined that it was unlikely that she would have
      remained calm if not for the cell phone videos.

Orphans’ Ct. Op. at 6-8 (paragraph break added). The Orphans’ Court also

considered Dr. Rosenblum’s testimony, summarized supra, about Father’s

diagnoses, and that Father “displayed a concerning pattern of not being able

to sustain relationships” and Father “made a number of false statements . . .

during the evaluation about his educational and professional endeavors.” Id.

at 8. Finally, the Court found:

      During the evaluations, Father never accepted responsibility for
      Child’s medical condition[,] despite being deemed an indicated
      perpetrator of child abuse and pleading guilty to criminal charges.
      He blamed a family member whom he claimed provided care for
      Child for a brief period after she was born. Additionally, Father
      has struggled to accept the medical issues caused by the early
      trauma inflicted upon his child as an infant.

Id. at 9.

      A review of the record supports the Orphans’ Court’s finding of grounds

for termination under Section 2511(a)(2). We emphasize the Court’s finding

that Father “never accepted responsibility for Child’s medical condition,” and

Caseworker’s Saunders’ testimony that even if another individual had caused

Child’s “emaciated” condition, it was Father and Mother who placed Child in

that person’s care, and they failed to obtain medical care for Child until the




                                    - 15 -
J-S08028-20


day she was admitted to Children’s Hospital.10 See Orphans’ Ct. Op. at 9;

N.T. at 55.

       To the extent Father argues a lack of reasonable efforts on the part of

OCYF, this claim is without merit.             Our Supreme Court has rejected the

argument that the provision of reasonable efforts by the county children’s

services agency is a factor in termination of the parental rights of a parent to

a child. In the Interest of D.C.D., 105 A.3d 662, 673-74, 675-76 (Pa. 2014)

(concluding that under 23 Pa.C.S. § 2511(a)(2) there is no review of agency’s

provision of reasonable efforts, and rejecting contention that agency must

provide reasonable efforts to enable parent to reunify with child prior to

termination of parental rights).

       We agree OCYF established that: Father exhibited “repeated and

continued incapacity, abuse, neglect or refusal;” this caused Child “to be

without essential parental care, control or subsistence necessary for [her] is

physical or mental well-being;” and Father cannot or will not remedy the

“causes of the incapacity, abuse, neglect or refusal.” See In re Adoption of

C.D.R., 111 A.3d at 1216; In re Adoption of M.E.P., 825 A.2d at 1272. We

thus do not disturb the Orphans’ Court’s ruling under Section 2511(a)(2). See

23 Pa.C.S. § 2511(a)(2); In re B.L.W., 843 A.2d at 383.              We need not


____________________________________________


10 As an example of this lack of understanding of Child’s history of
malnourishment, Caseworker Sisco testified Father had called Child “chunky
butt.” N.T. at 33. Father testified this comment “was positive, like you’re
getting bigger, healthier.” Id. at 89.

                                          - 16 -
J-S08028-20


address any other subsections of Section 2511(a). See In re B.L.W., 843

A.2d at 384.

      In his second issue, Father argues OCYF failed to establish, pursuant to

Section 2511(b), that termination of his parental rights would serve Child’s

developmental, physical, and emotional needs and welfare. He asserts the

Orphans’ Court “focused on [his fault] and relied on [his] lack of progress to

justify its finding in regard to needs and welfare.” Father’s Brief at 18.

      This Court has stated:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “[i]ntangibles such as love,
      comfort, security, and stability.” [T]he determination of the
      child’s “needs and welfare” requires consideration of the emotional
      bonds between the parent and child. The “utmost attention”
      should be paid to discerning the effect on the child of permanently
      severing the parental bond.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations omitted).

      “While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.”

      [I]n addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also consider
      the intangibles, such as the love, comfort, security, and stability
      the child might have with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219 (citations omitted).

      We reiterate Caseworker Sisco testified Father only had four visits with

Child prior to her siblings joining the visits — during which he spent “a


                                     - 17 -
J-S08028-20


majority” of the time checking his watch and phone — and that after her

siblings joined the visits, Father no longer interacted with Child. N.T. at 27.

Dr. Rosenblum testified that despite Father’s belief he has a good bond with

Child, Dr. Rosenblum opined there “was no meaningful attachment between”

Child and Father. N.T. at 67, 76. Dr. Rosenblum testified:

      Visitations are extremely distressful for [Child], in my opinion, and
      I believe a goal of adoption is the only viable outcome that will
      continue to allow this child to have an opportunity for sustained
      growth and health in terms of emotional functioning and even in
      terms of her physical and medical well-being.

Id. at 68-69. When asked about the potential impact if removed from foster

parents, Dr. Rosenblum responded:

      I think that would have a disastrous impact. [T]hese are the only
      people that [Child] has known. They are intricately related and
      are involved with every aspect of her life. They represent her
      security, her ability to develop a sense of trust and well-being in
      the world, and . . . they’ve done an exceptional job. So that would
      be emotionally devastating to [Child].

Id. at 76-77. Furthermore, the Orphans’ Court reasoned:

           Child has been in the same foster home since March of 2018.
      Dr. Rosenblum conducted an interactional evaluation of the foster
      parents and Child in March of 2019. He opined that Child had a
      very healthy and secure attachment to her foster parents. He
      notes that Child required a great deal of early intervention services
      while in foster care and that the foster parents have provided
      outstanding care in that regard. Dr. Rosenblum credits the foster
      parents with the great progress that Child has made. Ultimately,
      he opined that Child’s primary attachment is with the foster
      parents and that termination would not have any negative effect
      on Child. Dr. Rosenblum noted in his report that Child has not
      formed a meaningful attachment to Father and that she is unlikely
      to develop one.




                                     - 18 -
J-S08028-20


            [TRAC Caseworker Sisco] reported that Child has a strong
     bond with her foster parents and that they have been able to meet
     all of her medical needs. [OCYF Caseworker Saunders] has
     observed Child with the foster parents, and opined that Child is
     thriving in their care. [Caseworker] Saunders also opined that
     Child had a noticeable bond with the foster parents and that they
     have been meeting her developmental, physical and emotional
     needs.

Orphans’ Ct. Op. at 10.

     Upon review, we again discern no abuse of discretion.       The record

supports the Orphans’ Court finding that Child’s developmental, physical and

emotional needs and welfare favor termination of Father’s parental rights

pursuant to Section 2511(b). See T.S.M., 71 A.3d at 267.

     For the foregoing reasons, we conclude the Orphans’ Court appropriately

terminated Father’s parental rights under 23 Pa.C.S. § 2511(a)(2) and (b).

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/10/2020




                                   - 19 -